Case 7:18-cv-10204-PMH Document 72-1 Filed 05/10/19 Page 1 of 16

Exhibit F
Case 7:18-cv-10204-PMH Document 72-1 Filed 05/10/19 Page 2 of 16
(FAX) 18453540604 P,004/018
INDEX NO. 031215/2027

13:46 WWW, POMONAY | LLAGE, COM
RECEIVED NYSCEF: 03/17/2017

03/31/2017
. FILED: ROCKLAND COUNTY CLERK 03/17/2017 Oi:Ti Py

NYACEF DOC, NO. 2

SUPREME COURT OF T}
*T.
COUNTY oF ROCKLANE STATE OF NEW YoRK

 

TAL PROPERTIES OF POMONA LLg
Index No,
Plaimifr

~igainst-
SOMPLAINT

SANDE .
fPomes sean, as Trustes of the Village
vin CHOLAS, WILSON, as Trustee of tf
» IB 7 ute Lous ZUMMO, as Building _
cree \¢ Village of Pomona, atid P. JOSEPH

YS,

MARIA, P.C,, 08 toltows:
PaRypes

1. Atell tines tioned Li |
hereinafter meutioned Pinlntif TAL, PROPERTIBS OF POMONA, LLC
1 ws

|
}

Tr

1 of 15
Case 7:18-cv-10204-PMH Document 72-1 Filed 05/10/19 Page 3 of 16
P,005/018

(Fi4x} 18453540804
INDEX NU. US1aLS/SULy

03/31/2017 = 13:47 WWW, POMONAY | LLAGE . COM
¥_ CORRE 03/17/2017 O1:11 PY
RECEIVED NYSCEF: 03/17/2017

LLED c.
NYSCEP DOC. NO. 2

aod continues to be & Limited Liability Company fonned under and existing by virtue of New
York State Law and has been in existence sines 2015,

2 s a4,
The VILLAGE OF POMQNA is a municipal corporation duly formed and existing under the

5. DORIS F.
& F. ULMAN has offices as the Village Attorney at the Village of Pomona, 100

6. DO intod 4
‘ RIS P. ULMAN iduly Appolnted as the Village Attornsy of the Village of Pomona,
, DORIS F. i ein individus
.. eaten and a5 Village Attomey in the Village of
_ .
8s .an fndjyidually practicing attorney giving advice to the Village of Pomona its
smployces, agents and olected officiala,
8. BRETT YAGEL is duly clacted as the Mayor of the Viliage of Pomons
% BRETT |
YAGEL Is currently the Mayor of the Village of Pomona with offices at 100 Ladentown
Raad, Pomona, New York 10970,
10. BREIT YAGEL is sued herein iy indi
bis individual capacity and as M;
of
.., BYOr Of the Village of
IL, LEON HARRIS is duly elected a6 the Deputy Mayor of the Village of Pomans
12, LBON : ,
HARRIS is Sorrandty the Deputy Mayor of the Village of Pomots with offices at 100
Ladentown Road, Pamona,,New York 10970. |

CONN ee cer

2 of 15
Case 7:18-cv-10204-PMH Document 72-1 Filed 05/10/19 Page 4 of 16

(PAX) 18453540604
LUISE NU, WSddeo/ SUL

P,008/016

O3/31/2017 13:47 WWW, POMONAY | LLAGE COM
FILED: ROCKLAND COUNTY CLERK 03/17/2017 OL:ii PM
RECHIVED NYBOSF: 03/17/2017

WYSCEF DOC, NO. 2

'

13, LEON HARRIS issued herein i hls individ enpactry and as Deputy Mayor ofthe Vilige of

Pontona, , "on,

14, IAN BANKS is a-duly sece Toustes in the Village of Pomona with affices at 100 Ledentawn
Road, Pomona, New-York 10970,

15. [AN BANKS is being sued herein only in bis capacity az Truster of the Village of Pomona,

16. ALMA SANDERS ROMAN is a duly elected Trustee in the Village of Pomona with offices at
100 Ladentown Road, Pomona, New Yori 10970.

17. ALMA SANDERS ROMAN is being susd herein only in her capacity aa Trustees of the Village
of Pomona.

18. NICHOLAS WILSON is a duly clected Trnstee in the Villoge of Pomona with offices at 100
Ladentown Road, Pomona, New York 10970.

19. NICHOLAS WILSON is being sed herein only in his capacity as Trustee of the Village of

Pomona. toy
20. LOUIS ERIM f is atiyppplate ante Building Inspector of the Village of Pomona with

offices at 100 Ladentowm Road, Pomonz, New York 10970.
21, LOUIS ZUMMO is being sited herein only in his capacity as the Building fuspector of the

Village of Pomons.
22. P, Joseph Corless is being aued 28 2 person who is a licensed enginear in the State of New York

and gots as a consuant to the Village of Pomona.
23. P. Joseph Corless has offices at 48 Michael Roberts Court in Pearl River, New York 10965,

3 of 15
Case 7:18-cv-10204-PMH Document 72-1 Filed 05/10/19 Page 5 of 16

 

 

 

03/31/2017 13:47 WwW, POMONAY | LLAGE. COM (FAX) 184535406004 P.og7/018
Witwer RUCKLAND COUNTY CLERK 03/17/2017 01:11. Py INDEX AU. OWL2ip/auay
‘NYC DOC. NO. 2 RECEIVED NYSCEF: 03/17/2017

24. ty i |
This action is properly pened in.tht County of Rockland, State af New York, as it isthe place
of business of the Plaintiff, TAL: PROPRRTIBG OF POMONA, LLC,

25. This action is propery venmed in the Caunty of Rockland, State of New York, as ttis the

Tesidence and/or piace of tho business of all ox the Defendants, and is where the tmunicipality
known as the Villaye of Pomona is located.

FACTS
TAL PROPERTIAS OF POMONA, LLC (hereinafter “TAL")
Purchased a residential home known ax 22 High Mountain Road (hetefnufter
located in the Vilage of Pomoua, County of Rookland, State of New York.
37. TAL made repairs to the property daring January 2016,

28. On or about January 2016, LOUIS 2UMMO (hersinsiter referred to as “Zumomo") conducted a

‘
at

| .
Ginal inspection of the property,

24. On or about December 2015,

“cae property”)

29. On or about January 2016, LOUIS ZUMMO and Defendant VILLAGE OF POMONA

(hercinaftcr referred to as “Villape”) found that the work kad been completed in accordance with

applicable building laws, ondinances and regulations of the Village.

30, i
Therexfter, Defemlant, DORIS F. ULMAN (hereinafter “Ulman"), directed Zumamo to withhold

the Certificate of
Qvoupancy to TAL to allow TAL to soll the property in Februnry 2016,

31. Thereafter,
Defendant, BRETT YAGEL Cicreinafter “Yagel"?), directed Zumumo to withhold the

Cc 4,
“tee Of Oceupanoy to TAL 0 allow TAL to soft the property on or about February 2016
and in fact directed same not be issued,

4 of 15
Case 7:18-cv-10204-PMH Document 72-1 Filed 05/10/19 Page 6 of 16

03/31/2017 13:47 WwW, POMONAY | LLAGE COM (FAX) 18453540604 P,008/018

, (EXLEDs ROCKLAND COUNTY CLERK 0372772017 O1:11 PN) INDEX NO, U31l215/4u24
NYSCEF Doc, NO. 2 : y RECEIVED NYSCRF: 03/17/2017

1 thor.

42, Thereafter, Defendant, LEON HARRIS (hereinafter “Hands”,
Certificate Of Occupancy to TAL to allow TAL to Bef] the
CONCAI with others,

direoted Zummo 10 withhold the
Property on or about Febmaty 2016 fn

33, Thereafter, Defendant, IAN BANKS (hereinafter
Occupancy ta TAL to allow TAL
others, '

“Banks”), rafused to issue g Certificate of
to sell the property on or about February 2016 §h convert with

»

withhold the Certificars
of Occapancy ty TAL tp allow TAL to sell the pro,
February 2016 in concert with others, “ee

‘t failing to iesus @ Centificats
performed
plant f i

Tees as directed, 8S & pretext to withhold a Certificate of Og
Lestebadlinece hhold SRpahcy so'that TAL sould an

of Ocoupancy and cited Frivolous
by the elestrlcian and Teiluee tp

= Sn

5 of 15
Case 7:18-cv-10204-PMH Document 72-1 Filed 05/10/19 Page 7 of 16
F.009/018

(FAX) 18453540604
INDEK NY. Vobetosausy

03/31/2017 13:48 WHW.POMONAY |] LLAGE. COM
. (FILED: ROCKLAND COUNTY CLERK 03/17/2017 OLrii Py
RECEIVED NYSCEP; 03/17/2017

NXBCEP DOC. NO. 2

5
8
5
a
°
&
5
F
<-
e
B
E
e

:"" § of 15
Case 7:18-cv-10204-PMH Document 72-1 Filed 05/10/19 Page 8 of 16

(FAM) 18453540604
INDEK WU, US1ZL9/ 4017

03/31/2017 13:48 WWW, POMONAY | LLAGE.COM
. EILED: ROCKLAND COUNTY CLERE 03/17/2017 01313 BN
RECEIVED NYdcEF: 03/17/2017

NYBCEF NOC. NO. 2

P,Qgv0/018

47. This lack of conteruporancoua payment is clearly a violation of local law,

48, The Village Agents, craployees, consultants or elected officials have attempted to shake up the
iost teas by wronghully demanding payment trom TAL,

43, More particular between 2003 2 2008 Ulm or othe filed direct or cause to be callected
the suny of $6,379, as owed to the Village by another who vas developing the property a the
time. Puither, the Viltago attawed the same hulider bond to laps or expire without collection by
the Village causing the made notte be completed. Now the Village is alleging the Plaind# to be
responsible for the raad they own.

50, In fact in 2006 invoices were sent to IWL (another owner of the property) clearly showing that
the fonds were never due fom TAL, It was improper to issue permits without collection of
monies.

5]. The actions of the Village and/or Ulman wore contrary to Village law rules and castome and the
New York Getteval Obligontons Law Section 5-701,

$2, The Village Attomey, its agents, its employees, its Consultants and/or its elected officials never
filed aay Hens under NYS Lew against any properties currently owned by Ta! at any time,

93. The result of the absence —- ts that TAL cannot be responsible far funds requested to
the Village in the sir 886,379. 34,

34. The Village failed to properly, timely and-in socondanes with’ Village Law isaun 4 Casitficate of
Occupancy to TAL, when duly requested and demanded.

55. Concoming 22 High Mountain Road in Pomona, New York the Plalntiff was ftequired to file a
request for grading out slopes to the proparty. Tiss plan was submitted. The Village engineer
“pproved the plan which was later nejeated by the Village anginesr upon instrictions by DUiman

PIE Hae we as mae

A 7 of 18
Case 7:18-cv-10204-PMH Document 72-1 Filed 05/10/19 Page 9 of 16
P.0117018

03731/2017 13:48 WWW. POMONAY | LL4GE.COM (FAX) 18453540604
AMIS MAN UANL COUNTY CLERK 03 2017 O1:13 D INDBE HO, 031215/2017
RECBIVED NYACEF; 03/17/2017

NYSCEF DOC. NO, 2

and Yagel , i |
age! who acted with aulmosity towerd a person of Jewish faith and/or in cetaltation for the
commonce of a lawsuit aghinat the Village,
56. The Ruildiog Inspector enisil i ,
| r sent an email to Village engineer thet he would not participate in

Lu} 7 Ir :
Selective enforcement on the property,

cost
of the project, The Plahuit requested the Building Inspectur to emnad! the Viliags engineer
that if be agroed to the change then the plan would be approved. The Village Snginecr ayresd
and subsequently ata necting in the VI! engineer greom:
Jags Hall the Villages engi denied
was reached. “es “
58. Subseqrently, the approval was denied after a Meeting at Town Yall.

of the United States,
62. Defendants vi I
lated Now York Genaral Obiigations Law 85.701 in domanding TAL ty pay the
am
Ount OF $6,379.34 and in not greming TAL a Cextificate of Occupancy for the property yi
auch payment is made to Defendant Village, ™

-Ba

tue

Nt eae .
wen
- a

8 of 15
Case 7:18-cv-10204-PMH Document 72-1 Filed 05/10/19 Page 10 of 16

03731/ 2017 13:48 Www. POMONA [| LL4GE.COM (FAX) 18453540604 F,012/018

-(BILED: ROCKLAND COUNTY ChiRK 03717/2017 01:12 Py) INDEX WO, US1245/6017
NYECEF BOC, NO. 2 ‘ RECEIVED RYSCEF: 03/27/2017

63, Dedendants violated the Vilage of Pomana Construction Code, Chapter 47-14 in falling (o issue
TAL a Certificate of Occupancy for the property. In addition, the Village of Pomona violated its
own village code and did not issue the Certifleate of Ocoupancy ine Umely manner in
accordance with the law.

64, Defendants deliberately and improperly obstructed TAL from obtaining a Certificate of
Occupancy for the sale of the property.

65. Defondents further refused to approve TALs plans to fill the land oven though Defindants
approved property similarly sityated in the Village of Pomana and previously approved the plans
for TAL'a property.) .,

66, Defendant, P. Joseph 'totless, Ald boxe consistent, and/or gnod and acceptable engineering
practices sontemiag the cotreniteiton given to the Village of Pomona conoontizg Plaintift's
property causing Plabdiff a substantial loss of money.

67, Defendants refised to approve TAL's plans for the land AU of the property due to the
commencement of this action.

68. Defendants deliberately end improperly delayed the sale of the property, causing TAL to sustain
money damages.

69, As a result of Defendants’ notions, TAL sustained substantial damages,

‘70, Defendant Yegel instructed Village employees to withhold granting TAL 9 Certificate of
Cecimancy and to give TAL’s mpresentative, Avrohom Manes, a difficult me becanse he is
Jewish. ve

71, Defendant Ulman refosed to give apbrovel for Certificate of Occapancy 40 TAL for tha

-9~

9 of 18
Case 7:18-cv-10204-PMH Document 72-1 Filed 05/10/19 Page 11 of 16

(Fax ) 18453540604 P.013/01&
AWA NY VIS LOS GUL!

O3/31/2017 13:49 WWW. POMONAY | LLAGE.COM
. Ee? KOUK LAND COUNTY CEERK O3/17/2017 Girl. Pry
RECEIVED NYACEF: 03/17/2017

NYSCEF poc. NO. 2

72, Alter the Certificate of Ocoupancy was granted und the property #6ld io « third party, the Village
send an email that they would revoke the Certificate of Oconpancy iszned wnless the Plaintiff
signed a relense that the Village was not responsible for the roads.

73. This email wes Bollowed up by a voice mail demanding the same,

74. Defendant Ulman told an attorney-of Avrobom Manes, Member of TAL, that if he dropped this
netion, she would appiove the arinting of a Cortifioate af Gcgupancy for the property,

75. Approxiinately one year difle,ity purchuse af ths property, TAL was issued a Certificate of
Occupancy and sold the property at 5 substantial loss caused by Deftndants' actions as afore-

described,

 

 

 

76. The Platntiff repeats, realleges and reiterates. cach and every allegation ect forth in paragraph 1

through 75 of this Complaint as ifstated herein at length.

77. The Defendants, DORIS F. ULMAN, BRETT YAGEL and LEON BARRIS Individually and in
their official capacity were negligent in their actions.
78. The Pleinuiff TAL hos bein damaged ag & result of the Defendants, DORIS F. ULMAN, BRETT
YAGEL and LEON HARI" negligerice in e sum to be determined by the trier of facts in this
case; plus punitive damages in the gum of Five Hundred Thousand ($500,000.00) Dollars each

for their conduct to peohibit this type of behavior front occurring again.

 

 

10 of 45
Case 7:18-cv-10204-PMH Document 72-1 Filed 05/10/19 Page 12 of 16
0373172047 13:49 WWW, POMONAY | LLAGE. COM (FAX) 18453540804 P.O14/016
INDBX NO, 032215/2037

. ILED: ROCKLAND COUNTY CLERK 03/17/2017 O2:12 ©)
NYSCEP DOC. NO, 2 RECEIVED NYSCEF; 03/27/2017

 

 

INSPECTOR, OF THE VELLAGH OF P
UEMAN. INDIVIDUALLY AND AS AFLORNIY ROR TBI VILLAGE OF POMONA, BRETT

SIND 7 LY 2
SOUNDIN i CE ; 3 J ve LAG ACH D ‘'r

79. Tha Plainuff restates, iealleges and feiterates each and every allogation set forth in paragraphs 1

tbe

 

 

 

 

 

 

 

through 78 of this Complaiyt as if stated herein at length,

BO. The Deferdents VILLAGE OF POMONA, IAN BANKS, ALMA SANDERS ROMAN,
NICHOLAS ILSON end LOUIS ZUMMO were negligent in thelr actions.

81. The Plaintiff TAL has been damaged as a result of the Defendants VILLAGE OF POMONA,
IAN BANKS, ALMA SANDERS ROMAN, NICHOLAS WILSON and LOUIS ZUMMO's
negligence {x a sum to be detarmined by the trier of facts in this case,

OND HOR THE FAURD CAS OF ACTION. AGAINS ALL OF THE DEFENDANTS

(ERICWY IN THEM INDIVIDG A
RU I AL. AND/OR THEIR OFTIC) 4 :
THE CAPTION SOUNDING IN'VIOLATIGN OF BEDERAL Clvn ae OLA ae

i] 1

t

82. The Plaintify restates, renlleges nod reiterates each and every allegation sot forth in paragraphs J
through §3 of this Consplaint'as if stuted hereln at length,

83, Asa direct result of the actions and counse of conduct of the Defentdante ag named in the saption
individually and in their official capacity the Plainth® TAL has been subjected to and deprived of
rights, privileges and irommunities gusranteed by the Constitution of the United States in violation
of42 LSC 1983 et seq.

B4. The actions and course of conduct of the Defendants in their individual and/or official capacities
as named im the caption in that they individually and/or jointly filled io implement the correct
policies, laws, codes, regnintions of the Village inirly in fact apply the law eatiitearily and |

An awe wt me pe

11 of 15
Case 7:18-cv-10204-PMH Document 72-1 Filed 05/10/19 Page 13 of 16

O3/314/2017 = 13:49 WWW, POMONAY | LLAGE. COM (FAX) 18453540604 P.015/018
TNDEX WO. 031215/2017

' FILED: ROCKLAND COUNTY CLERK 03/17/2017 O1:i12 Py)
NYSCEF DOC. NO. 2 RECBIVED NYSCEF; 63/17/2017

caprictously thus causing damage unlawfully taking of the Plaintiff’ proper in whole and in part
in violstlon of the 5" and 14" Amendsaont of the United States Constioution.
8S. By reason of the Grats in this cave offantion the Plaintiff TAL is ontitled 40 judgment under
Federal Law yitennitito 42 USC 1923’ ond legal fees pursuant to 42 USC 1988.
8 AND: F OF Al
86, The Plaintiff restates, reatleges and reiterates each and every allegation set forth in paragraphe |

- through 90 of this Complaint as if stated herein at length.
87. The Defendants individually and/or tn concert with cach other violated State Laws in the

issuance of permits and the interpretation of Laws and Rules of New York State and the Village

of Pomona,
88. By reason of the facts in this cause of action the Plaintiff has bean damaged in e sum to be

determined by the trier of fact.

WHEREFORE the Plaintiff damands damages ae follows: x m4
ON TRE FIRST CAUSE OF. Action, sperrnenNa, TAL, hag been damaged as & result of the

Defendaste, DORIS rR ULMAN, BRETT YAGEL and LEON HARRIS’ negligence in 2 sum to be
determined by the rier of faots in this case; plus punitive damages in the sum of Five Hundned Thousand
($500,000.00 Dollars each plus interest, costs, attomoey’s fees and disbursements,

ON THE SECOND CAUSE OF ACTION, the Plaintff, TAL, has bean damaged as a result of
the Defendants VILLAGE OF POMONA, JAN BANKS, ALMA SANDERS ROMAN, NICHOLAS
WIL8ON and LOUIS ZUMMO"e negligence i in a san. to bs detormined by the tries of fests in this case

plus {ntexest, costs, attomey’s fees and disbpraezoents.

«12+

42 of 15
Case 7:18-cv-10204-PMH Document 72-1 Filed 05/10/19 Page 14 of 16

 

O37 31/2017 13:50 Ww, POMONAY | LLAGE. COM (FAX) 18453540604 P.016/018
. (BITED; ROCKLAND COUNTY CLERK 03/17/2017 OT;11 Py — ee
NY¥sSCBF DOC. NO, 2 RECEIVED NYSCEF; 03/17/2017

ON THE THIRD CAUSE OF ACTION, the Plaintiff, TAL, is entitled to judgment under
Federal Law pursuant to 42 USC 1983 and Jegal fees pursuant te 42 USC 1988 plus interest, coats and
disborsements.

ON THE FOURTA CAUSE OF ACTION, the Plaintlff, TAL, bas been damaged in a sum to
be determined by the trier of fact phus interest, costs, aitomey’s fees and disbursements and any other

ht

collef the Comt awarda ax proper.

toy ty

1

Dated: White Plaing, Naw York
March 16, 2017

JOSEPH A. MARIA, P.C.

 

By: _

JOSEPH A/ MARIA, Esq,

Atornoys for Plataniil

TAL PROPERTIES OF POMONA, LLC
301 OM Tanytown Road

White Plains, New York 10603

(214) 684-0333

File No: 08-0638

FO: The Village of Pomona : mS
100 Ladentown Road ted s
Pomond, NY 10970'! '

Doris F, Ulaxan, Esq.
134 Comp Bill Road °
Pomona, N¥ 10970

Doris F. Ubnan, Beq.
The Village of Pomeons

100 Ledentown Road
Pomona,NY 10970.

-13-

13 of 15
13:50 WWW, POMONAY | LLAGE. COM

Case 7:18-cv-10204-PMH Document 72-1 Filed 05/10/19 Page 15 of 16

(FAR) 18453540504 P,O177018
LNDBA Wi USL LD/ SUL?

03/31/2017
. Bees RUUKLAND COUNYY CUBRE 03/17/4017 O12:12 Phy}
! : my RECEIVED NYSCEP: 03/17/2017

NYSCEF DOC. NG. 2

Brett Yagel, Mayor
The Village of Pomona
100 Lademown Road
Pomona, NY 10970

Leon Harris, Deputy Mayor
The Village of Potnena

160 Ladentown Road
Pomona, NY 10970

Ian Banks
The Village of Pomona.
100 Ledentown Rood
Pomona, NY 10970 |

Alma Sanders Roman | po

The Village of Pomona
100 Ladentown Road |
Pomona, WY 10970

Nicholas Wilson.

The Village of Pomona
100 Ladentowa Road
Fomona, NY 10970

Louis Zumma

The Village of Pomena
160 Ladentown Roud
Pomona, NY 10970

P, Joseph Corless

. 48 Michael Roberts Court

Peat! River, Now York 10965 _

~14-

14 Of 18
Case 7:18-cv-10204-PMH Document 72-1 Filed 05/10/19 Page 16 of 16

 

 

O3B/31/2017 - 13:50 WWW, POMONAY | LLAGE,COM (Fax) 18453550604 F.018/018
| @ILEDs ROCKLAND COUNTY CLERK 03/17/2017 07:17 PM SBOES Wis Cees
NYSCEF DOC. NO. 2) | RECEIVED NYSCEr: 03/17/2017
O$715/2037 LAVOOPM FAX 18499981075 oes /o0ls
VERIFICATION
STATE OP NEW YORE. ;
58.7

COUNTY OF WESTCHESTER  )
AVROHOM MANES being duly awom, deposes and says:

Tam the President of the Plaintiff TAL PROPERTIES OF POMONA, LLC the PlaintitF ts the
ahove entitled action, |

On behalf of Plaintlff 1 hava read the upnoxod VERWIED GOMBPLAINT, know the content
thereof and the same aro true to my knowlpdge, sxcopt those mutters thorain which are stored to bo
alleged oo information and belief, and al {¢ those mutters. I believe shem 10 be tree.

i
\ pie
bro

a AVROHOM MANES

Sworn fb before me this
& doy of March, 2017,

JOSEPH A. MARTA
na of New Vor
Hotary Publlo, Ste :

No.
Qualified tn Weatohoster County
lea Sxpiros Gant. 27, 2017

Page 18 af 1S

15 of 15
